DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over KR20190017451A by Won (hereinafter Won) in view of WO2016018033A1 by Man et al (hereinafter Man).

Regarding Claim 1, Won teaches a coaxial light detection and ranging (LiDAR) system (Fig. 1 @ 100, Title, Abstract, Par. [0001-0002]) comprising:  
2a photodetector (Fig. 2, 8 @ 120, Page 11, 15);  
3a first polarization beam splitter (Fig. 2, 8 @ 130) configured to:  
4receive a returned light beam including a first linear polarization component and a 5second linear polarization component (Page 13: a single light emitting portion 110, a single light receiving portion 120, a semi-transparent material 130, and a retarder 145, It is possible to generate and receive two polarizations (i.e. a first linear polarization component and a 5second linear polarization) in the same manner); and  
6direct the first linear polarization component and the second linear polarization 7component to different respective directions (Page 11, Fig. 2 @ 130 is a beam splitter thus inherently teaches the limitation);  
configured to transmit the first linear polarization 9component from the first polarization beam splitter (Fig. 2, 8 @ 130) to the photodetector (Fig. 2, 8 @ 120) but does not explicitly teach:
8a polarization beam combiner; 
10a non-reciprocal polarization rotator configured to transmit the second linear polarization 11component from the first polarization beam splitter; and  
12a second polarization beam splitter configured to reflect the second linear polarization 13component from the non-reciprocal polarization rotator towards the polarization beam combiner, 
14wherein the polarization beam combiner is further configured to reflect the second linear 15polarization component from the second polarization beam splitter to the photodetector.  

However, Man teaches a polarization beam combiner (Fig. 6 @ 600) configured to transmit the first linear polarization 9component to the photodetector (Fig. 6 @ PD1);
10a non-reciprocal polarization rotator (Fig. 6 @ 630) configured to transmit the second linear polarization 11component (Fig. 6 @ 630, Par. [52]: reflected and transmitted through the optical element 630); and  
12a second polarization beam splitter (Fig. 6 @ 630, includes the beam splitter, Par. [52]: reflected and transmitted through the optical element 630) configured to reflect the second linear polarization 13component from the non-reciprocal polarization rotator (Fig. 6 @ 630) towards the polarization beam combiner (Fig. 6 @ 600), 
14wherein the polarization beam combiner (Fig. 6 @ 600) is further configured to reflect the second linear 15polarization component from the second polarization beam splitter (Fig. 6 @ 630, includes the beam splitter, Par. [52]: reflected and transmitted through the optical element 630) to the photodetector (Fig. 6 @ PD1) (Note: MPEP § 2114 states that while features of an apparatus may be recited either structurally or functionally, claims directed to  an  apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Won by Man as taught above such that 8a polarization beam combiner (Fig. 6 @ 600) of Man placed in between the first beam splitter (Fig. 2, 8 @ 130) and the detector (Fig. 2, 8 @ 120) of Won which is configured to transmit the first linear polarization 9component from the first polarization beam splitter (Fig. 2, 8 @ 130) of Won to the photodetector (Fig. 2, 8 @ 120) of Won;  
10a non-reciprocal polarization rotator (Fig. 6 @ 630) of Man is placed in between the first polarization beam splitter (Fig. 2, 8 @ 130) and the light source (Fig. 2, 8 @ 110) replacing retarder (Fig. 2, 8 @ 145) of Won which is configured to transmit the second linear polarization 11component from the first polarization beam splitter; and  
12a second polarization beam splitter configured to reflect the second linear polarization 13component from the non-reciprocal polarization rotator towards the polarization beam combiner (Man, Fig. 6 @ 600 and 630), 
14wherein the polarization beam combiner is further configured to reflect the second linear 15polarization component from the second polarization beam splitter to the photodetector in order to improve the  performance to obtain a predictable result.

Note: Retarder 145 (Fig. 2, 8 @ 145) of won is replaced by the Optical device 630 (Fig. 6 @ 630) of Man and relocated from between 130 and 150 (Fig. 2, 8 @ 130 and 150) of Won to between 130 and 110 (Fig. 2, 8 @ 130 and 150) of Won. It is noted that it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange parts for different configurations in order to obtain a predictable result, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

40KILPATRICK TOWNSEND 73258573 1	 1		Regarding Claim 4, Won as modified by Man teaches wherein the first polarization beam 2splitter, the polarization beam combiner, and the second polarization beam splitter include 3polarization beam splitter cubes (See Claim 1 rejection, implicitly teaches). 
 
	1 Regarding Claim 5, Won teaches further comprising at least one of a light 2filter or a lens between the polarization beam combiner and the photodetector (Page 11).  

1	 	Regarding Claim 6, Won as modified by Man teaches further comprising at least one of a mirror 2or a prism reflector, the at least one of the mirror or the prism reflector (Man, Fig. 6 @ 630, Par. [52]: reflected and transmitted through the optical element 630 thus inherently teaches mirror/reflector) configured to direct the 3second linear polarization component from the non-reciprocal polarization rotator to the 4polarization beam combiner (See Claim 1 rejection).

1	 Regarding Claim 7, Won teaches wherein the photodetector includes at least 2one of a PIN photodetector, an avalanche photodiode, a single-photon avalanche photodiode, a 3silicon photomultiplier sensor, a multi-pixel photon counter, or a photomultiplier tube (Page 11, 15).  

41KILPATRICK TOWNSEND 73258573 1	 	Regarding Claim 8, Won teaches wherein: 
the first linear polarization component includes a p-wave (Fig. 9 (b), Page 6); and 
3the second linear polarization component includes an s-wave (Fig. 9 (a), Page 6).  

4.	Claims 2-3 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Won in view of Man as applied to Claim 1 above and further in view of US Patent No. 5974205 by Chang (hereinafter Chang).

1	 	Regarding Claim 2, Won as modified by Man teaches wherein the non-reciprocal polarization 2rotator (See Claim 1 rejection) but does not explicitly teaches comprises:  
3a Faraday rotator configured to rotate a polarization direction of a linearly polarized light 4beam by 45°; and  
5a half-wave plate, 
6wherein the Faraday rotator and the half-wave plate are arranged such that the non- 7reciprocal polarization rotator is configured to:  
8rotate the polarization direction of the linearly polarized light beam propagating in 9a first direction by 90°; and  
10rotate the polarization direction of the linearly polarized light beam propagating in 11a second direction opposite the first direction by 0°.  

However, Chang teaches 3a Faraday rotator (Fig. 5 @ 541, Col 17, line 55-68 to Col 18, line 1-7) configured to rotate a polarization direction of a linearly polarized light 4beam by 45° (Col 17, line 55-68 to Col 18, line 1-7); and  
5a half-wave plate (Fig. 5 @ 543, Col 17, line 55-68 to Col 18, line 1-7), 
6wherein the Faraday rotator and the half-wave plate are arranged such that the non- 7reciprocal polarization rotator (Fig. 5 @ 541 and 543, Col 17, line 55-68 to Col 18, line 1-7) is configured to:  
8rotate the polarization direction of the linearly polarized light beam propagating in 9a first direction by 90° (Col 17, line 55-68 to Col 18, line 1-7); and  
10rotate the polarization direction of the linearly polarized light beam propagating in 11a second direction opposite the first direction by 0° (Col 17, line 55-68 to Col 18, line 1-7).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Won as modified by Man by Chang as taught above such that wherein the non-reciprocal polarization 2rotator comprises:  
3a Faraday rotator configured to rotate a polarization direction of a linearly polarized light 4beam by 45°; and  
5a half-wave plate, 
6wherein the Faraday rotator and the half-wave plate are arranged such that the non- 7reciprocal polarization rotator is configured to:  
8rotate the polarization direction of the linearly polarized light beam propagating in 9a first direction by 90°; and  
10rotate the polarization direction of the linearly polarized light beam propagating in 11a second direction opposite the first direction by 0° is accomplished in order to selectively change the angle of polarization of the orthogonal polarization components (Change, Col 4, line 67 – Col 5, line 1).

Regarding Claim 3, Won as modified by Man teaches further comprising: 
a light source (Won, (Fig. 2, 8 @ 110), Page 10) configured to emit a linearly polarized scanning beam including the first 3linear polarization component (Won, Page 10); and  
4an optical scanner (Won, Fig. 2, 8 @ 160, Page 10, 13), 
5wherein the second polarization beam splitter (Man, Fig. 6 @ 630, includes the beam splitter, Par. [52]: reflected and transmitted through the optical element 630) is further configured to transmit the first 6linear polarization component of the linearly polarized scanning beam from the light source to 7the non-reciprocal polarization rotator (Man, Fig. 6 @ 630); 8and  
12wherein the first polarization beam splitter (Won, Fig. 2, 8 @ 130) is further configured to reflect the linearly 13polarized scanning beam to the optical scanner (Won, Fig. 2, 8 @ 160) but does not explicitly teach wherein the non-reciprocal polarization rotator is further configured to convert the first 9linear polarization component of the linearly polarized scanning beam to the second linear 10polarization component by rotating a polarization direction of the linearly polarized scanning 11beam by 90°; and 
reflect the linearly 13polarized scanning beam having the second linear polarization component to the optical scanner.  

However, Chang teaches the non-reciprocal polarization rotator is further configured to convert the first 9linear polarization component of the linearly polarized scanning beam to the second linear 10polarization component by rotating a polarization direction of the linearly polarized scanning 11beam by 90° (Col 17, line 55-68 to Col 18, line 1-7).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Won as modified by Man by Chang as taught above such that wherein the non-reciprocal polarization rotator is further configured to convert the first 9linear polarization component of the linearly polarized scanning beam to the second linear 10polarization component by rotating a polarization direction of the linearly polarized scanning 11beam by 90°; and 
wherein the first polarization beam splitter is further configured to reflect the linearly 13polarized scanning beam having the second linear polarization component to the optical scanner is accomplished in order to selectively change the angle of polarization of the orthogonal polarization components (Change, Col 4, line 67 – Col 5, line 1).

1	 	Regarding Claim 9, Won as modified by Man teaches a coaxial light detection and ranging (LiDAR) system (See Claim 1 rejection) comprising:  
2a photodetector (See Claim 1 rejection);  
3a polarization beam splitter (See Claim 1 rejection) configured to:  
4receive a returned light beam including a first linear polarization component and a 5second linear polarization component (See Claim 1 rejection); and  
6direct the first linear polarization component and the second linear polarization 7component to different respective directions (See Claim 1 rejection);  
8a polarization beam combiner configured to transmit the first linear polarization 9component from the polarization beam splitter to the photodetector (See Claim 1 rejection);  
10a non-reciprocal polarization rotator configured to receive the second linear polarization 11component from the polarization beam splitter (See Claim 1 rejection); 
one or more reflectors configured to direct the first linear polarization component (Man, Fig. 6 @ 630, Par. [52]: reflected and transmitted through the optical element 630 thus teaches the limitation); 
wherein the polarization beam combiner is further configured to reflect the second linear 24polarization component from the polarization rotator to the photodetector (See Claim 1 rejection) but does not explicitly teach and convert the second linear polarization 12component to the first linear polarization component;  
13a birefringent device configured to receive the first linear polarization component from 14the non-reciprocal polarization rotator and shift the first linear polarization component by a 15spatial walk-off distance;  
16one or more reflectors configured to direct the first linear polarization component from 17the birefringent device towards the polarization beam combiner; and  
18a polarization rotator configured to convert the first linear polarization component to the 19second linear polarization component, wherein the polarization rotator is:  
20between the birefringent device and the one or more reflectors;  
21between the one or more reflectors; or  
22between the polarization beam combiner and the one or more reflectors.

However, Chang teaches 10a non-reciprocal polarization rotator (Fig. 5 @ 508) and convert the second linear polarization 12component to the first linear polarization component (Note: MPEP § 2114 states that while features of an apparatus may be recited either structurally or functionally, claims directed to  an  apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997));  
13a birefringent device (Fig. 5 @ 312) configured to receive the first linear polarization component from 14the non-reciprocal polarization rotator (Fig. 5 @ 508) and shift the first linear polarization component by a 15spatial walk-off distance (Note: MPEP § 2114 states that while features of an apparatus may be recited either structurally or functionally, claims directed to  an  apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Won as modified by Man by Chang as taught above such that a non-reciprocal polarization rotator comprises configured to receive the second linear polarization 11component from the polarization beam splitter and convert the second linear polarization 12component to the first linear polarization component;  
13a birefringent device configured to receive the first linear polarization component from 14the non-reciprocal polarization rotator and shift the first linear polarization component by a 15spatial walk-off distance;  
16one or more reflectors configured to direct the first linear polarization component from 17the birefringent device towards the polarization beam combiner is accomplished in order to selectively change the angle of polarization of the orthogonal polarization components (Change, Col 4, line 67 – Col 5, line 1).

Still lacking limitation such as: 18a polarization rotator configured to convert the first linear polarization component to the 19second linear polarization component, wherein the polarization rotator is:  
20between the birefringent device and the one or more reflectors;  
21between the one or more reflectors; or  
22between the polarization beam combiner and the one or more reflectors. 

However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a polarization rotator configured to convert the first linear polarization component to the 19second linear polarization component, wherein the polarization rotator is:  
20between the birefringent device and the one or more reflectors;  
21between the one or more reflectors; or  
22between the polarization beam combiner and the one or more reflectors in order to obtain a predictable result since it is well known in the art that polarization rotator provides polarization conversion.

The examiner takes Official Notice that a polarization rotator is well-known, or to be common knowledge in the art is capable of instant and unquestionable demonstration as being well-known. As noted by the court in In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418,420 (CCPA 1970).

Note: It is noted that it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange parts for different configurations in order to obtain a predictable result, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

42KILPATRICK TOWNSEND 73258573 1				 	Regarding Claim 10, Won as modified by Man wherein the non-reciprocal polarization rotator (See Claim 2 rejection) includes:  
3a Faraday rotator configured to rotate a polarization direction of a linearly polarized light 4beam by 45° (See Claim 2 rejection); and  
5a half-wave plate (See Claim 2 rejection), 
6wherein the Faraday rotator and the half-wave plate are arranged such that the non-7reciprocal polarization rotator is configured to (See Claim 2 rejection):  
8rotate the polarization direction of the linearly polarized light beam propagating in 9a first direction by 90° (See Claim 2 rejection); and  
10rotate the polarization direction of the linearly polarized light beam propagating in 11a second direction opposite the first direction by 0° (See Claim 2 rejection).  
1	 	Regarding Claim 11, Won teaches, wherein:  
2the first linear polarization component includes an e-ray (Fig. 9 (b), Page 6, i.e. the e-ray); and 
3the second linear polarization component includes an o-ray (Fig. 9 (a), Page 6, i.e. the o-ray).  

1	 Regarding Claim 12, Won as modified by Man teaches further comprising:  
2a light source (Fig. 2, 8 @ 110) configured to emit a linearly polarized scanning beam including the second 3linear polarization component (Page 13, thus teaches second 3linear polarization component); and  
4an optical scanner (Won, Fig. 2, 8 @ 160, Page 10, 13), 
the second linear polarization component of the linearly polarized scanning beam (Page 13, thus teaches second 3linear polarization component) from the light 7source (Fig. 2, 8 @ 110) to the non-reciprocal polarization rotator (Man, Fig. 6 @ 630);
wherein the non-reciprocal polarization rotator (Man, Fig. 6 @ 630) is further configured to transmit the 9second linear polarization component of the linearly polarized scanning beam to the polarization beam splitter (Won, Fig. 2, 8 @ 130);
wherein the polarization beam splitter (Won, Fig. 2, 8 @ 130) is further configured to reflect the linearly 12polarized scanning beam having the second linear polarization component to the optical scanner (Won, Fig. 2, 8 @ 160) but does not explicitly teach:
5wherein the birefringent device is further configured to transmit, with no spatial walk-off.  

However, 5wherein Cheng teaches the birefringent device (Fig. 5 @ 312) is further configured to transmit, with no spatial walk-off (Note: MPEP § 2114 states that while features of an apparatus may be recited either structurally or functionally, claims directed to  an  apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)).
 6
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Won as modified by Man by Chang as taught above such that wherein the non-reciprocal polarization rotator is further configured to transmit the 9second linear polarization component of the linearly polarized scanning beam from the 10birefringent device to the polarization beam splitter and wherein the birefringent device is further configured to transmit, with no spatial walk-off is accomplished in order to obtain  a predictable result.

1	 	Regarding Claim 13, Won as modified by Man as modified by Cheng teaches wherein the polarization beam splitter and 2the polarization beam combiner include polarization beam splitter cubes (See Claim 9 rejection, implicitly teaches).  

43KILPATRICK TOWNSEND 73258573 1	 	Regarding Claim 14, Won teaches further comprising at least one of a light filter or a lens between the polarization beam combiner and the photodetector (Page 11).
  
1	 	Regarding Claim 15, Won as modified by Man as modified by Cheng teaches wherein the one or more reflectors include 2at least one of a mirror or a prism reflector (Man, Fig. 6 @ 630, Par. [52]: reflected and transmitted through the optical element 630 thus inherently teaches mirror/reflector).  

1	 Regarding Claim 16, Won as modified by Man as modified by Cheng teaches a coaxial light detection and ranging (LiDAR) system (See Claim 1 rejection) comprising:  
2a photodetector (See Claim 1 rejection);  
3a first polarization beam splitter (See Claim 1 rejection) configured to:  
4receive a returned light beam including a first linear polarization component and a 5second linear polarization component (See Claim 1 rejection); and  
6direct the first linear polarization component and the second linear polarization 7component to different respective directions (See Claim 1 rejection);  
8a polarization rotator configured to receive the first linear polarization component from 9the first polarization beam splitter and convert the first linear polarization component to the 10second linear polarization component (See Claim 9 rejection);  
11a polarization beam combiner configured to transmit the second linear polarization 12component from the polarization rotator to the photodetector (See Claim 1 rejection. Same technique is applied to transmit the second linear polarization 12component); 
 13a non-reciprocal polarization rotator configured to receive the second linear polarization 14component from the first polarization beam splitter and convert the second linear polarization 15component to the first linear polarization component (See Claim 9 rejection); 
a second polarization beam splitter configured to reflect the first linear polarization 17component from the non-reciprocal polarization rotator towards the polarization beam combiner (See Claim 1 rejection. Same technique is applied to reflect the first linear polarization 12component),
wherein the polarization beam combiner is further configured to reflect the first linear 19polarization component from the second polarization beam splitter to the photodetector (See Claim 1 rejection. Same technique is applied to reflect the first linear polarization 12component).  

1	 	Regarding Claim 17, Won teaches wherein:  
2the first linear polarization component includes an s-wave (See Claim 8 rejection); and  
3the second linear polarization component includes a p-wave (See Claim 8 rejection).  

44KILPATRICK TOWNSEND 73258573 1 Regarding Claim 18, Won as modified by Man as modified by Cheng teaches wherein the non-reciprocal polarization rotator includes (See Claim 2 rejection):  
3a Faraday rotator configured to rotate a polarization direction of a linearly polarized light 4beam by 45° (See Claim 2 rejection); and  
5a half-wave plate (See Claim 2 rejection), 
6wherein the Faraday rotator and the half-wave plate are arranged such that the non- 7reciprocal polarization rotator (See Claim 2 rejection) is configured to:  
8rotate the polarization direction of the linearly polarized light beam propagating in 9a first direction by 90° (See Claim 2 rejection); and  
10rotate the polarization direction of the linearly polarized light beam propagating in 11a second direction opposite the first direction by 0° (See Claim 2 rejection).  
1 Regarding Claim 19, Won as modified by Man as modified by Cheng teaches further comprising:  
2a light source configured to emit a linearly polarized scanning beam including the second 3linear polarization component (See Claim 2 rejection); and  
4an optical scanner (See Claim 2 rejection), 
5wherein the second polarization beam splitter is further configured to transmit the second 6linear polarization component of the linearly polarized scanning beam from the light source to 7the non-reciprocal polarization rotator (See Claim 3 rejection. Same technique is applied to transmit the second linear polarization 12component); 
 8wherein the non-reciprocal polarization rotator (Fig. 6 @ 630) is further configured to transmit the 9linearly polarized scanning beam having the second linear polarization component (Fig. 6 @ 630, Par. [52]: reflected and transmitted through the optical element 630) from the 10second polarization beam splitter (Fig. 6 @ 630, includes the beam splitter, Par. [52]: reflected and transmitted through the optical element 630) to the first polarization beam splitter (Fig. 2, 8 @ 130); and  
11wherein the first polarization beam splitter is further configured to transmit the linearly 12polarized scanning beam having the second linear polarization component to the optical scanner (See Claim 3 rejection).  

1	 Regarding Claim 20, Won as modified by Man as modified by Cheng teaches wherein the first polarization beam 2splitter, the polarization beam combiner, and the second polarization beam splitter include 3polarization beam splitter cubes (See Claim 4 rejection).
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The reference listed teaches of other prior art method/system of determining size of microparticles.
US Patent Pub. No. 2009/0231704 A1 by Chen.
EP 2 659 222 B1 by Flanders et al.
US Patent Pub. No. 2011/0080580 A1 by Fermann et al (Fig. 4: polarization rotator).
US Patent Pub. No. 2012/0168650 A1 by Flanders et al.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/           Primary Examiner, Art Unit 2886